Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s amendment filed on November 10, 2020 was received.  Claims 1, 3 and 9 were amended.  Claims 26-34 were added. Support for the amendment can be found from current specification page 19, lines 12-17, and original claim 5-8, and 10-12.

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 21, 2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the Claims 33 and 34 claimed wherein said cellulose has a DPw that is less than 20 and less than 19 respectively, which claimed DPw have a range of 0 ≥DPw >20, and a range of 0 ≥DPw >19.  However, claim 1 claimed wherein the DPw has a range of 15 ≥DPw >21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted prior art Kobayashi et al. (NPL titled: Novel Method for Polysaccharide Synthesis Using an Enzyme: The First in Vitro Synthesis of Cellulose via a Nonbiosynthetic Path Utilizing Cellulase as Catalyst) on Claims 1-4, and 9 are withdrawn, because the claims have been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Kobayashi et al. (NPL titled: Novel Method for Polysaccharide Synthesis Using an Enzyme: The First in Vitro Synthesis of Cellulose via a Nonbiosynthetic Path Utilizing Cellulase as Catalyst) as applied to claims 1-4, and 9, 

Claims 1-4, 9, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Kobayashi et al. (NPL titled: Novel Method for Polysaccharide Synthesis Using an Enzyme: The First in Vitro Synthesis of Cellulose via a Nonbiosynthetic Path Utilizing Cellulase as Catalyst). 
Regarding claim 1, Kobayashi teaches a composition comprising cellulose (page 3079, abstract), wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products), (ii) its crystal structure is of type II with high crystallinity (page 3079, abstract, and page 3083, section Crystal Structure of the Water-Insoluble Part), which reads on claim limitation of comprises 100% by weight cellulose II crystal structure,  and (iii) is insoluble in water (page 3079, abstract, and page 3081, section Enzymatic Polymerization).  Kobayashi does not explicitly teach wherein the cellulose has a weight-average degree of polymerization DPw that is at least 15 and less than 21, but teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05.  In addition, it is the position of the 

Regarding claim 2, Kobayashi teaches a cellulose product as disclosed above.  Wherein the process limitation “wherein the cellulose has not been subjected to a mercerization or derivatization process”, the process of has not been subjected to a mercerization or derivatization process has not given patentable weight on the claimed product, because the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (see MPEP 2113 I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Regarding claims 9, Kobayashi teaches wherein the composition is an aqueous composition and comprises water (page 3080, section: Enzymatic Polymerization). 
Regarding claims 31, Kobayashi teaches wherein concentration of the cellulose is 5 wt% for example (page 3080, below Table 1).
Regarding claims 33, Kobayashi teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  Kobayashi does not explicitly teach wherein said cellulose has a DPw that is less than 20, but teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05.  In addition, it is the position of the examiner that disclosure provides no evidence of 
Regarding claims 34, Kobayashi teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  Kobayashi does not explicitly teach wherein said cellulose has a DPw that is less than 19, but teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05.  In .

Claims 26- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Kobayashi et al. (NPL titled: Novel Method for Polysaccharide Synthesis Using an Enzyme: The First in Vitro Synthesis of Cellulose via a Nonbiosynthetic Path Utilizing Cellulase as Catalyst) as applied to claims 1-4, 9, 31, 33, and 34, and further in view of Ono et al. (US 6,541,627 B1). 
Regarding claim 26, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches a cellulose composition wherein the 
Regarding claim 27, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches a cellulose composition use as a coating wherein the coating has a thickness of about 60 µm which is a uniform composite, therefore reads on the claim limitation of wherein the coating has a uniform thickness of at least about 4 nm (Col. 37, lines 26-33, Col. 17, lines 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose product as a coating to the composition in Kobayashi, because Ono disclosed the use of cellulose as a coating because it is a natural material and has a thickening action for example (Col. 1, lines 48-52).  
Regarding claim 28, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches a cellulose composition use as a coating wherein the coating is a hydrophobic surface (Col. 28, lines 24-26), which reads on the claim limitations of low permeability to, or is impermeable to an aqueous composition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose product as claimed to the composition in Kobayashi, because Ono disclosed the use of cellulose as a coating 
Regarding claim 29, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches a cellulose composition use as a coating wherein the coating is on a paper (Col. 8, lines 63-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose product as claimed to the composition in Kobayashi, because Ono disclosed the use of cellulose as a coating because it is a natural material and has a thickening action for example (Col. 1, lines 48-52).   
Regarding claim 30, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches wherein the aqueous composition is a dispersion prepared in a colloidal state for example (Col. 16, lines 44-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose product as claimed to the composition in Kobayashi, because Ono disclosed the use of cellulose as a dispersion in various states for different functions and benefits (Col. 16, lines 48-64).   
Regarding claim 31, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches wherein the concentration of the cellulose is adjusted to 0.05% by weight (Claim 2, Col. 6, lines 65-Co. 7, lines 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 32, Kobayashi teaches a cellulose composition as disclosed above.  Kobayashi does not explicitly teach the use of the cellulose product.  However, in the same field of endeavor, Ono teaches wherein the cellulose composition is used for drug-molding, food additive, and cosmetics additive for examples (Col. 1, lines 13-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose product as claimed to the composition in Kobayashi, because Ono disclosed a cellulose is natural polymer and have been widely used (Col. 1, lines 13-18).  

Response to Arguments
Applicant's arguments filed on November 10, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Kobayashi does not anticipate the claimed invention, because claim 1, claimed DPw is less than 21.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments.  Kobayashi teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  Kobayashi does not explicitly teach wherein said cellulose has a DPw that is less than 21, but teaches wherein in said cellulose: (i) have a weight-average degree of polymerization (DPw) of 22 for example (page 3079, abstract, and page 3082, section Structure Determination of the Products).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05.  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with furthermore regard to the claimed range of a weight-average degree of polymerization (DPw) of said cellulose, because Applicant states in current specification on page 19, lines 11-17, the cellulose product can have a DPw of about 10-1000, DPw of cellulose herein can be about 10-500, 10-250, 10-100, 10-75, 10-50, 10-45, 10-40, 10-35, 10-30, 10-25, 15-50, 15-45, 15-40, 15-35, 15-30, or 15-25. DPw of cellulose in some aspects can be about, at least about, or less than about, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, or 50 (Current Specification page 19, lines 11-17).  Therefore, the close enough DPw claimed range at less than 21 and the prior art DPw of 22 that one skilled in the art would have expected them to have the same properties, and that the disclosure provides no evidence of criticality with furthermore regard to the claimed range of a weight-average degree of polymerization (DPw) of said cellulose.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
	
	/HAI Y ZHANG/           Examiner, Art Unit 1717